Citation Nr: 1233673	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-12 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969, including service in Vietnam.  He died in September 1987 at age 39.  The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) with a complicated procedural history.  The appellant filed a claim for entitlement to service connection for the cause of the Veteran's death in June 1990, and asserted that his death from cancer was a result of Agent Orange exposure in Vietnam.  

The claim was denied in a December 1990 rating decision.  The appellant filed a timely notice of disagreement (NOD) in February 1991.  After new and material evidence was received, the claim was reopened and denied on a direct incurrence basis in November 1991, but a letter sent to the appellant later that month indicated that entitlement to service connection based on Agent Orange exposure was being deferred pending the development of new VA regulations with respect to Agent Orange.

A December 1992 letter to the appellant indicated that the claim was being deferred pending additional revisions to VA regulations.  In November 1994, the RO denied entitlement to service connection for the cause of death due to Agent Orange.  She was never sent a statement of the case (SOC) in response to her timely February 1991 NOD.

The appellant filed another claim for entitlement to service connection for the cause of the Veteran's death in February 2006.  The RO denied this claim in June 2006.  In its rating decision and October 2006 SOC, the RO found that the appellant's claim was an application to reopen her previously denied claim, and denied the application because new and material evidence had not been received since the prior denial.  It was in response to the timely NOD with the February 2006 decision that the RO issued the October 2006 SOC, the first SOC issued in this case.
 
In an August 2009 decision, the Board determined that the appellant's claim for entitlement to service connection for the cause of death had been pending since it was first filed in June 1990.  The Board adheres to that finding in this decision and considers the June 1990 claim to be before it on this appeal.  

When a claim is denied and timely appealed, the RO's failure to issue a SOC in response results in the claim remaining pending, regardless of any subsequent denials.  See Myers v. Principi, 16 Vet. App. 228 (2002) (where a veteran had files a timely appeal from a prior RO decision and VA fails to recognize the appeal, neither the prior RO decision nor its subsequent denial of reopening of the claim becomes final); see also Jones v. Shinseki, 23 Vet. App. 122, 125 (2009), aff'd, 619 F.3d 1368 (Fed. Cir. 2010) ("once an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board.  Only a subsequent Board decision can resolve an appeal that was initiated but not completed") (quoting Juarez v. Peake, 21 Vet. App. 537, 543 (2008)).  

The appellant's June 1990 claim thus remained pending because her timely, February 1991 NOD was not properly recognized and acted upon by the RO, and its subsequent denials of the claim did not become final.

In August 2009, the Board denied the claim for the first time.  The appellant appealed to the Veterans Claims Court.  In October 2010, the Court Clerk granted a Joint Motion for Remand (JMR) to vacate and remand the August 2009 Board decision.  In March 2011, the Board again denied the claim.  In September 2011, the Court Clerk granted another JMR.  In March 2012, the Board requested an independent medical opinion as to medical questions relating to the claim.  The requested opinion was received in May 2012, and the claim is now ready for disposition.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam War and is presumed to have been exposed to Agent Orange.

2.   The Veteran died in September 1987.  The death certificate indicated that the cause of death was terminal pneumonia due to abdominal carcinomatosis due to carcinoma of the colon.  Other evidence reflects that he died of adenocarcinoma of indeterminate origin.

3.  At the time of the Veteran's death, service connection was not established for any disability.  Pneumonia, abdominal cancer, colon cancer, and adenocarcinoma of an unknown site are not recognized by VA as causally related to exposure to herbicides in Vietnam.

4.  The disorders that resulted in the Veteran's death are unrelated to active duty service and are not shown to have manifested within a year of separation from service.

5.  The Veteran's death was not due to an Agent Orange presumptive disease nor was it directly related to service.


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability that may be presumed to have been incurred in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disorder and the post-service symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause. In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Further, where the veteran served continuously for ninety (90) or more days during a period of war, and if a malignant tumor became manifest to a degree of 10 percent or more within one year from the date of his or her termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, such as Agent Orange.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases have been associated with exposure to herbicide agents and will be presumed by VA to have been incurred in service even though there is no evidence of such disease during such period of service, including, among others, multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea), or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 (1994).

In September 2011, the National Academy of Science (NAS) issued Veterans and Agent Orange: Update 2010 (Update 2010).  The notice determined that service connection based on exposure to herbicides in the Republic of Vietnam was not warranted for, among other things, the following:  cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses), cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs, cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus), hepatobiliary system (liver, gallbladder and bile ducts), pancreatic, bone and joint cancer, melanoma, non-melanoma skin cancer (basal cell and squamous cell), cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate), urinary bladder cancer, renal cancer (kidney and renal pelvis), cancers of brain and nervous system (including eye), endocrine cancers (including thyroid and thymus), and cancers at other and unspecified sites (other than those as to which the Secretary has already established a presumption).  77 Fed. Reg. 47924 (Aug. 10, 2012).

In addition to the presumptive criteria, the appellant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran died in September 1987.  The death certificate indicated that he died of terminal pneumonia due to or as a consequence of abdominal carcinomatosis due to or as a consequence of carcinoma of the colon.  The appellant has consistently argued that the cancer that contributed substantially and materially to his death was caused by his exposure to Agent Orange while service in Vietnam.

First, she has argued that colon cancer was not the primary cancer that caused the Veteran's death, but rather colon cancer had metastasized from soft tissue sarcoma or lung cancer, which are presumptively service-connected and would warrant entitlement to service connection for the cause of his death.  Second, she has argued that even if the primary cancer that caused his death was not one on the list of those presumed service connected, the primary cancer was as likely as not directly caused by his Agent Orange exposure.  

With respect to the question of the primary site of the Veteran's terminal cancer, the evidence in the claims file at the time of his death is inconclusive as to whether colon cancer was the primary site.  April 1987 private treatment records reflect that he underwent an excision of a left supra-clavicular mass at that time.  An associated pathology report identified a neck mass as adenocarcinoma and opined that the most likely primary site would be the lung or gastrointestinal tract.  Subsequently, in mid-April 1987, he was diagnosed with adenocarcinoma, metastatic to the left supra-clavicular node.

Later in April 1987, Dr. Alexander, a resident surgeon, dictated a post-operative report regarding the Veteran's left descending colectomy.  The post-operative diagnosis was of carcinoma of the left descending colon.  This could be read as the colon was the primary site.

The pathology report associated with the left descending colectomy indicated that an excision of a portion of the descending colon and upper sigmoid showed mucinous adenocarcinoma involving the lymphatics and the colon wall.  The pathologist indicated that a primary mucosal lesion was not demonstrated indicating that the specimen examined was likely a metastatic lesion.  This evidence suggests that the colon was not the primary site.  Tumors were present in the pericolic, muscular, and sub-mucosal lymphatics of the proximal and distal surgical margins of resection.  The pathologist noted that there was diffuse involvement of the lymphatics in all sections of the colon and numerous nodules within the pericolic fat.

In May 1987, Dr. Baskin reported that the Veteran presented with a history of a positive diagnosis from a left supra-clavicular node with "unknown primary." Additional studies demonstrated a lesion in the sigmoid that was subsequently resected. Dr. Baskin rendered a diagnosis of metastatic colon carcinoma.  This indicates that the colon was not the primary site.

In early August 1987, Dr. Fleming wrote: "This 39 year old patient presented in April 1987 with metastatic carcinoma of the left supra-clavicular space and a primary tumor in the descending colon. Because of impending obstruction and potential for spread, the descending colon lesion was resected with a palliative resection."  This can be read as the colon was the primary site.  Dr. Fleming indicated that there was evidence of a recurrence in the left lower quadrant, and recommended an exploratory laporotomy.

Later in August 1987, the Veteran underwent an exploratory laporotomy, biopsy of retroperitoneal mass, gastrojejunostomy, and a gastrostomy pursuant to a recommendation by his surgeon.  The post-operative diagnosis was of metastatic carcinoma of the colon with carcinomatosis of the abdomen.  This suggests that the colon was not the primary site.  The associated pathology report showed a history of previous cancer of the colon (suggesting it was a primary site) with a recurrence and indicating that the retroperitoneal biopsy showed metastatic adenocarcinoma.

As noted, the Veteran died in September 1987.  Terminal hospital report indicated that on his final admission, palliative care was provided due to the rapid progression of the disease and the disease type.  As such, there was limited medical treatment that could be offered.  He developed liver failure from occupied liver syndrome and died.  As noted, the death certificate showed that he died in September 1987 of terminal pneumonia due to or as a consequence of abdominal carcinomatosis due to or as a consequence of carcinoma of the colon.

The above evidence contains multiple conflicting medical opinions that reflect uncertainty as to the precise origin of the Veteran's cancer.  There are conflicting medical opinions as to whether the primary cancer that caused the Veteran's death originated in the colon or was one of the types of cancer for which service connection is presumed in veterans exposed to Agent Orange.  

Dr. Carey wrote in a December 2010 letter that, after reviewing the pertinent medical records, the pathologic diagnosis did not support the preoperative diagnosis of primary colon cancer, because the tumor and lymph nodes resected from the colon had spread from another unknown site.  He noted that carcinoembryonic antigen (CEA) levels were not elevated and that CEA is a tumor marker that is elevated in colon cancer.  

Dr. Carey explained that adenocarcinoma was a cancer of epithelial origin and could therefore originate in many organs. Although the colon was a site of primary tumor formation, other organs such as the lungs, prostate, breast, pancreas, and esophagus could also develop primary adenocarcinoma.  He also expressed that cancer of unknown primary cite (CUP) was relatively common, and that of all CUPs, 70 percent were adenocarcinoma.  

Dr. Carey could find no compelling evidence that the Veteran's primary tumor arose in the colon and opined that the available data to include normal CEA levels and the pathologic tissue diagnosis rendered "very unlikely" the proposition that the Veteran suffered from primary colon adenocarcinoma.  He also wrote that, by modern criteria, the Veteran's cancer would be classified as a CUP.  A reasonable reading of his opinion is that the colon was not the primary site and no other primary site can be identified.  This evidence weighs against the appellant's contention that the Veteran's cancer originated from soft tissue sarcoma or lung cancer, or any other type of cancer on the presumptive list. 

In response to the Board's request for an independent opinion, a different physician (the independent medical examiner (IME)), based on his review of the evidence of record, agreed in a May 2012 letter that colon cancer could not be conclusively determined to be the primary site of the Veteran's carcinoma, and that the evidence did not conclusively identify a primary site.  He also found that the clinical presentation strongly supported a primary site in the stomach, colon, rectum, pancreas, or, less commonly, the liver or small bowel.  

He noted that left supra-clavicular adenopathy could have been the initial manifestation of an intra-abdominal malignancy, that there was no tumor involving the mucosa (inner lining of the colon) and that tumors in the colon arise from the inner lining, and that, while colonoscopy and upper endoscopy did not find a tumor, small intra-abdominal tumors could be missed, with 30 percent of pancreatic primaries not seen on current CT scans.  

He also noted that based on the clinical presentation and pattern of spread, a tumor of lung an upper airway origin could be almost definitively ruled out because lung cancer, "in my experience [and] in the experience of my colleagues" does not present with peritoneal spread.  Finally in this regard, he noted that given the poorly differentiated highly aggressive malignancy, if the Veteran's cancer originated in the colon, it would not be surprising that it had lost the ability to express CEA, and the lack of CEA should not be used to argue that the site of origin was not the colon, as colon and rectal cancer do not commonly express CEA.

Given that the only two medical opinions to comprehensively address the question and provide detailed rationales for their conclusions based on the evidence of record both agree that it cannot be said that the primary cancer that caused the Veteran's death was from the colon or a cancer for which service connection is presumed in veterans exposed to Agent Orange.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

Specifically, one found that the Veteran's cancer would be considered to have an unknown primary site and the other found that a respiratory tumor was almost definitively ruled out.  Because there was no primary site identified, the list of sites for presumptive service-connection is not applicable.  Therefore, service connection on a presumptive basis is denied.

Next, the Board has considered whether the cancer that caused the Veteran's death was, in fact, related to Agent Orange exposure on a direct basis.  

In support of the claim, Dr. Carey opined in his December 2010 letter that it was more likely than not that the Veteran's metastatic adenocarcinoma was a direct result of in-service Agent Orange exposure.  He based this conclusion on the following:  (i) Veteran's young age (39) at the time of diagnosis, (ii) the aggressive nature of the disease (death within months after diagnosis), and (iii) lack of other significant medical problems, notwithstanding his known family history of various cancers (discussed below).  

Dr. Carey cited recent articles showing an increased prevalence of gastric cancers in patients exposed to dioxins and herbicides, specifically, a 2005 study of mortality in New Zealand workers exposed to phenoxy herbicides and dioxins.  He also noted a recent review of epidemiologic studies of farm workers and cancer incidence, which found that farm workers had a higher risk of developing gastric cancers than matched cohorts, and quoted from the discussion section of this 2009 study that stated, "Meta-analyses of mortality, or cancer incidence, from surveys among farmers find reasonably consistent excesses for cancers of the lip, stomach, skin, brain, prostate, connective tissue, and lymphatic and hematopoietic system."

In contrast, the IME noted that it was highly unlikely that the Veteran had a malignancy strongly associated with herbicide exposure, citing those indicated by VA and NAS as warranting presumptive service connection and the corresponding conclusion that the likely primary sites of the Veteran's malignancy, stomach, colon, rectum, or pancreas did not have a sufficient or suggestive association with herbicide exposure.  He noted that the family history of cancer for the Veteran was only poorly documented in the medical records.  He conceded that the Veteran, at 39 years old, was somewhat young for a diagnosis of colon cancer, which begins to increase in frequency after age 40.  He wrote, "Young age at the time of diagnosis with cancer is often associated with either a genetic predisposition (strong family history of cancer) or unusual environmental exposure."

The IME also noted that the Veteran's mother was diagnosed with colon cancer, which would triple his risk of developing colon cancer.  He also conceded, however, that the family history of cancer was not well documented in the medical records, which indicated that colon cancer was diagnosed in his mother, lung cancer was diagnosed in his father, and a sister and two aunts had "some type of cancer."  The IME indicated that it would be helpful to know if the Veteran had any siblings who were diagnosed with colon or rectal cancer.  

Moreover, the IME speculated that if the two aunts were maternal aunts and they had colon cancer those would be highly suggestive of the presence of non-polyposis colorectal cancer (HNPCC) gene mutation.  The IME found, however, that the family history, as given, was minimally helpful.  He therefore concluded, that, although the precise site of origin could not be determined from the clinical data, the likely sites could be determined, and those tumors that commonly produce intraperitoneal carcinomatosis - stomach, colon, rectum and pancreas - were not associated with herbicide exposure.  

Thus, although it was not possible to determine why the Veteran was diagnosed with cancer at a young age, and it could not be conclusively ruled out that the Veteran's tumor was secondary to herbicide exposure, but that the likelihood that his cancer was due to herbicide exposure was substantially less than 50 percent.

In a July 2012 addendum, Dr. Carey reviewed the IME opinion and took issue with several of his conclusions.  He challenged the IME's conclusion that lung and upper airway origin could be ruled out based on his experience and that of his colleagues that lung cancer did not present with peritoneal spread by citing a 1987 autopsy study that showed that 12.3 percent of patients with primary adenocarcinoma of the lung were shown to have small bowel metastases.  

He also challenged the IME's conclusion that the presentation was suggestive of intra-abdominal malignancy due to the presence of tumor in the left supra-clavicular node because, while such malignancies preferentially metastasize to the left rather than right supra-clavicular node, review of the medical literature revealed multiple studies showing that patients with primary lung cancer will metastasize about equally between the left and right supra-clavicular nodes.

Dr. Carey reiterated that the evidence from 1987 did not show a primary tumor in the stomach or proximal duodenum, that the primary tumor was never identified, and concluded that to say that a lung or upper airway origin could be nearly definitively ruled out based on the clinical presentation and pattern of spread was out of step with review of the pertinent medical literature.  Dr. Carey also noted that there were only a few notations documenting a family history of various cancers, and certainly not enough to establish a strong history of family cancer.

In analyzing the evidence, the Board cannot render its own independent medical judgments.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  Rather, the Board has the responsibility of weighing the evidence, including the medical evidence, for purposes of determining where to give credit and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  

The above evidence reflects that there are two seemingly conflicting medical opinions.  Each of these opinions, written by experts in the field, is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

One of these opinions concluded that the cancer that contributed substantially and materially to the Veteran's death, while its precise origin could not be determined, was more likely of a type that was likely related to his presumed Agent Orange exposure; the other concluded that the cancer that contributed substantially and materially to the Veteran's death was not likely of a type of cancer related to Agent Orange exposure.  As noted by the appellant in her August 2012 submission, Dr. Carey cited to more recent medical literature than did the IME in support of his conclusions, and some of this medical literature undercut some of the conclusions of the IME with regard to the likely primary site of the Veteran's cancer.

However, the Board finds that the medical literature also undercuts some of Dr. Carey's conclusion with respect to the direct service connection question.  For these reasons, the Board finds it less probative on this issue.  First, in the December 2010 letter, Dr. Carey essentially found that the Veteran's cancer was due to Agent Orange but Dr. Carey did not discuss what relevance, if any, of the nearly 20 years that had passed between exposure until diagnosis.  With presumptive service connection (not warranted here), these time gaps are not relevant but with direct service connection they are factors to consider.

Moreover, he did not explain why the Veteran's age made it more likely than not that the cancer was due to Agent Orange exposure 20 years previously.  Dr. Carey also emphasized the aggressive nature of the disease but offered no evidence on why cancers based on dioxin diagnosed 20 years after exposure were more aggressive than other types of cancers.  He also made reference to the Veteran's lack of other medical problems but, again, did not explain why that fact pointed to direct Agent Orange exposure as a basis of the Veteran's cancer. 

Further, Dr. Carey cited various articles demonstrating an increased prevalence of gastric cancers in certain patient populations exposed to dioxins and herbicides but was in agreement that the colon was not the Veteran's primary site; therefore, it is unclear to the Board how a study based on a known primary site, i.e. gastric cancers, is relevant here.  Similarly, the autopsy study that he cited dealt with patients with a primary cancer site in the lung, which was not shown in this case.  

In addition, he challenged the IME's conclusion that the lung as a primary site could be ruled-out but did not cite to any literature that suggested it could be ruled-in.  In fact, his statements that there was no primary site identified for the Veteran's cancer and that 70 percent of these cancers have no primary site weighs against a finding that the lung was the primary site.  He also challenged the IME's findings that a left supra-clavicular tumor was suggestive of an intra-abdominal malignancy by discussing an article regarding patients with a primary cancer site in the lung, which, as noted, was not shown in this case.

Dr. Carey acknowledged that the evidence from 1987 did not show a primary tumor in the stomach or proximal duodenum and that the primary tumor was never identified.  As noted above, he also expressed that cancer of unknown primary cite (CUP) was relatively common, and that of all CUPs, 70 percent were adenocarcinoma.  He also acknowledged that under current standards, the Veteran's cancer would be classified as a CUP.  

Dr. Carey determined that the primary site of the cancer was unknown, that the Veteran was young when he died and was in otherwise good health, and that the type of cancer he had was aggressive, but those findings do not lead to the conclusion that the cancer must therefore be attributed to Agent Orange directly.  Nothing he has cited to supports his conclusion.  Therefore, the Board places less probative value on Dr. Carey's opinion of a direct service connection between Agent Orange exposure and the Veteran's cancer.

Next, the IME opinion initially focused on the fact that the NAS found that presumptive service connection was not warranted for what he described as the likely primary sites of the Veteran's malignancy, stomach, colon, rectum, or pancreas because there was not a sufficient or suggestive association with herbicide exposure.  Service connection on a presumptive basis was denied in the discussion above.  On the issue of direct service connection, the IME focused on the fact that the Veteran's mother had been diagnosed with colon cancer, which he said would triple the Veteran's risk of developing colon cancer.  

While the IME conceded that the family history of cancer was not well documented in the medical records, but noted that colon cancer was diagnosed in the Veteran's mother, lung cancer was diagnosed in his father, and a sister and two aunts had "some type of cancer," he suggested that a colorectal cancer gene mutation was possible but was unable to say.  He emphasized that, although the precise site of origin could not be determined from the clinical data, he found that the likely sites could be determined, and those tumors that commonly produce intraperitoneal carcinomatosis - stomach, colon, rectum and pancreas - were not associated with herbicide exposure.  

Thus, the IME concluded that although it was not possible to determine why the Veteran was diagnosed with cancer at a young age, and it could not be conclusively ruled out that the Veteran's tumor was secondary to herbicide exposure, the likelihood that the cancer was due to herbicide exposure was substantially less than 50 percent.  A reasonable reading of this opinion is that it is not as likely as not that direct herbicide exposure caused the cancer in this Veteran which ultimately caused his death.

The Board's reading of the medical evidence is that the Veteran's adenocarcinoma could have originated in any number of sites; but granting service connection presumptively for adenocarcinoma would necessitate speculation.  Service connection cannot be granted when the evidence is at best speculative.  In denying on a direct basis, the Board returns to the one area of agreement between the medical specialists, the primary site of the Veteran's cancer was undetermined.  As noted above, Dr. Carey went so far as to note that 70 percent of adenocarcinomas were CUPs, meaning that no site was ever determined.  This is the case here.

It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).

The Board notes that reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  Thus, the Board finds that the medical evidence discussed above does not provide a basis upon which to award service connection on a direct basis for adenocarcinoma.  Although Dr. Carey opined that there was a direct relationship between the Veteran's cancer and Agent Orange exposure, he asserted unequivocally that a primary site could not be identified.  

Moreover, the reasons for Dr. Carey's opinion for direct service-connection (the Veteran's age, his general state of health prior to diagnosis, and the aggressive nature of the cancer) do not appear to be consistent with the medical literature he cites which discusses cancer populations where a primary site was identified.

In sum, service connection can be established either on a direct basis (a higher standard which requires a direct link to service) or on a presumptive basis (a lower standard that grants benefits only with a showing of herbicide exposure and the contraction of a disease listed).  

As discussed above, in order to warrant service connection on a presumptive basis, the disease must be recognized by VA as one listed in 38 C.F.R. § 3.309(e).  The originally-identified primary site (the colon), which has been persuasively challenged by the appellant, is not on the list of presumptive diseases.  Moreover, the subsequent private medical opinion by Dr. Carey is unequivocal that no primary site can be identified.  While the IME is not as conclusive, he also acknowledged that no primary site of the cancer was identified.  As no primary site has been recognized there can be no presumptive grant of service connection.

Next, in order to warrant service connection on a direct basis, the disorder (cancer) must be directly related to service, including as directly related to Agent Orange exposure.  Dr. Carey's characterization that the Veteran's adenocarcinoma was a "direct result of in-service exposure to Agent Orange" is found to be of lesser probative value because no primary site was identified and the medical literature relied upon discusses cancers where primary sites were found.

Moreover, service treatment records reflect no complaints of, treatment for, or diagnosis of carcinoma of any kind, or any symptoms reasonably attributed to carcinoma; nor has the appellant so maintained.  

In addition, she does not argue that symptoms consistent with carcinoma were continuous from service and the record does not support that they were.  The evidence is clear that the first medical documentation of a metastatic mass was in early 1987, nearly 20 years after discharge.  The medical evidence consistently references the carcinoma as fast-growing, suggesting an onset contemporaneous with the initial treatment.  Further, neither Dr. Carey nor any other competent medical professional, now or in 1987, has maintained that the Veteran's adenocarcinoma had its onset in service.  Therefore, direct service connection is not warranted.

The Board has considered the appellant's lay statements regarding a connection between the Veteran's cancer and service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

An appellant is competent to report symptoms that he or she experiences at any time because this requires only personal knowledge as it comes to him or her through their senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

While the appellant is competent to report her observations about the Veteran's illness, cancer is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  As well, the various studies and articles presented by the appellant do not carry as much weight as that of the 1987 medical records or the thorough and comprehensive opinion of Dr. Carey and the IME.  

Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, as noted above, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert, 5 Vet. App. at 33; Beausoleil, 8 Vet. App. at 463; Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the articles and studies are general in nature and do not specifically relate to the facts and circumstances surrounding the Veteran's case.  As such, this evidence has limited probative value.

Further, because none of the possible causes of death, namely colon cancer, abdominal carcinomatosis, or any form of adenocarcinoma is shown to have existed in the first year post-service, presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted, and service connection for the cause of the Veteran's death is not warranted on that basis.   

The Board concludes that there is no basis to establish a link between the Veteran's fatal adenocarcinoma and/or colon cancer or abdominal carcinomatosis and service, to include any Agent Orange exposure therein.  Accordingly, the preponderance of the evidence is against the claim; the benefit of the doubt provision does not apply and the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in March 2006 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  

In this case, the appellant was not provided with a letter specifically intended to inform her of the type of evidence necessary to establish a disability rating or effective date (although these were discussed in an October 2006 cover letter for the statement of the case issued that month).  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  Notice consistent with the Court's mandates in Hupp was provided in March 2006.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist an appellant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to an appellant's claim for benefits, in Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that VA's duty to obtain a medical opinion under 38 U.S.C. § 5103A(d) does not apply to a DIC claim, as the applicability of this provision is explicitly limited to claims for disability compensation.  

Moreover, the Board notes that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination.  Under § 5103A(a), VA only needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  

Here, as already discussed, the weight of the evidence does not support a finding that the disorders that caused or contributed to the Veteran's death had their onset in service or establish a link between these disorders and his active service.  Moreover, the Board has placed significant probative value on the detailed medical opinion submitted by the appellant in support of her claim.  Consequently remanding for another opinion is not necessary.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records.  The appellant provided medical treatises, articles, private medical records, and a private medical opinion, which have been considered.  

She was provided an opportunity to set forth her contentions during the hearing before a Decision Review Officer at the RO.  She did not request a hearing before a Veterans Law Judge.  No VA medical opinion was provided, but no such opinion need be provided herein, as discussed above.  

Significantly, neither the appellant nor her attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


